Per Curiam.

We see no. ground to doubt the correctness of the decision at the circuit. Upon authority, ás wel[ as sound reason, it is sufficient that the first endorser had notice from any subsequent holder of the note, of the default of the maker, and that he would be looked to for payment ; provided such notice‘were given immediately after such default. The only object in requiring notice is, that such endorser may have recourse to the maker, to indemnify himself. And whether, after such notice, the first endorser be sued by the second, or third endorser, is immaterial; and *330notice of non-payment, &c. from either of them, enures to the benefit of all who stand behind him on the note.
As to the delay on the part of Stafford, in taking up the note, it cannot lie in the mouth of the first endorser to impute laches to him. Yates was bound to save his endorsee harmless, and he ought to have taken up the note himself. The laches lies at his own door. The case of Jameson and others v. Swinton, (2 Campb. N. P. 373.) before Lawrence, J. is in point for the plaintiff, (a)
Judgment for the plaintiff.

 The French law fixes, with great precision, the time within which the parties to a bill which is protested, are to bring their respective actions.
Where the bill is payable in France, fifteen days after the protest are allowed, if the drawer or endorser lives within ten leagues of the place where the bill is payable ; and an additional day is allowed for every five leagues beyond that distance
The periods of delay, as to bills payable in different countries, are regulated in the same manner: and if the holder, or any of the endorsers, neglect to pursue their remedy against the parties liable to them, within the periods so prescribed, their rights are barred. (Pothier, trait, de Cont. du Change, n. 152. 153. Code de Commerce, liv. 1. tit. 8. sect. 11.)